    Case 17-29778         Doc 45      Filed 05/19/21 Entered 05/19/21 23:13:59                Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                              Case No.: 17−29778
                                                  Chapter: 13
                                           Judge: A. Benjamin Goldgar

In Re:
   Jason D. Paddock                                     Doreen Paddock
   301 Forest Dr.                                       301 Forest Dr.
   Island Lake, IL 60042                                Island Lake, IL 60042
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8048                                          xxx−xx−4184
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on May 14, 2021




                                                        FOR THE COURT


Dated: May 17, 2021                                     Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
           Case 17-29778                Doc 45          Filed 05/19/21 Entered 05/19/21 23:13:59                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 17-29778-ABG
Jason D. Paddock                                                                                                       Chapter 13
Doreen Paddock
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: nmolina                                                               Page 1 of 2
Date Rcvd: May 17, 2021                                               Form ID: ntcdsm                                                           Total Noticed: 25
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 19, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Jason D. Paddock, Doreen Paddock, 301 Forest Dr., Island Lake, IL 60042-9462
26073945                 Centegra Hospital-McHenry, 4300 Medical Center drive, McHenry, IL 60050
26073946               + Centegra Primary Care LLC, 13707 W. Jackson Street, Woodstock, IL 60098-3188
26265186               + Frank Velez c/o John P. Dickson, DICKSON LAW GROUP, LLC, 4 E. Terra Cotta Ave., Crystal Lake, IL 60014-3622
26073950               + McHenry Radiologists, 3929 Mercy Drive, McHenry, IL 60050-3151
26073951               + Moberly Regional Medical Center, 1515 Union Ave, Moberly, MO 65270-9449
26073952               + Oac, Po Box 500, Baraboo, WI 53913-0500

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
26421086               + EDI: CINGMIDLAND.COM
                                                                                        May 18 2021 01:48:00      AT&T Mobility II LLC, %AT&T SERVICES
                                                                                                                  INC., KAREN A. CAVAGNARO PARALEGAL,
                                                                                                                  ONE AT&T WAY, SUITE 3A104,
                                                                                                                  BEDMINSTER, NJ. 07921-2693
26379270               + EDI: AAEO.COM
                                                                                        May 18 2021 01:48:00      Aarons Sales & Leasing, 1015 Cobb Place Blvd.,
                                                                                                                  Kennesaw, GA 30144-3672
26073942               + EDI: TSYS2.COM
                                                                                        May 18 2021 01:48:00      Barclays Bank Delaware, Po Box 8803,
                                                                                                                  Wilmington, DE 19899-8803
26073943                  EDI: CAPITALONE.COM
                                                                                        May 18 2021 01:48:00      Capital One, 15000 Capital One Dr, Richmond,
                                                                                                                  VA 23238
26098903               + Email/Text: bankruptcy@avadynehealth.com
                                                                                        May 18 2021 00:29:00      CENTEGRA HOSPITAL, C/O H AND R
                                                                                                                  ACCOUNTS INC, PO BOX 672, MOLINE, IL
                                                                                                                  61266-0672
26073944               + EDI: CAPONEAUTO.COM
                                                                                        May 18 2021 01:48:00      Capital One Auto Finan, 3901 Dallas Pkwy, Plano,
                                                                                                                  TX 75093-7864
26087226               + EDI: AISACG.COM
                                                                                        May 18 2021 01:48:00      Capital One Auto Finance a division, of Capital
                                                                                                                  One N.A. c/o AIS, Portfolio Services LP, 4515 N
                                                                                                                  Santa Fe Ave Dept APS, Oklahoma City OK
                                                                                                                  73118-7901
26085906               + EDI: AISACG.COM
                                                                                        May 18 2021 01:48:00      Capital One Auto Finance,, a division of Capital
                                                                                                                  One, N.A., P.O. Box 165028, Irving, TX
                                                                                                                  75016-5028
26323354                  EDI: CAPITALONE.COM
                                                                                        May 18 2021 01:48:00      Capital One Bank (USA), N.A., PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
26202675               + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                                        May 18 2021 00:31:00      Commonwealth Edison Company, Attn:
                                                                                                                  Bankruptcy Department, 1919 Swift Drive,
                                                                                                                  Oakbrook Terrace, IL 60523-1502
26418567               + Email/Text: bankruptcy@cottonwoodfinancial.com
                                                                                        May 18 2021 00:30:00      Cottonwood Financial Illinois, LLC, 1901
                                                                                                                  Gateway Dr Suite 200, Irving, TX 75038-2425
26073947               + Email/Text: clientservices@credit-control.com
           Case 17-29778              Doc 45         Filed 05/19/21 Entered 05/19/21 23:13:59                                Desc Imaged
                                                    Certificate of Notice Page 3 of 3
District/off: 0752-1                                              User: nmolina                                                           Page 2 of 2
Date Rcvd: May 17, 2021                                           Form ID: ntcdsm                                                       Total Noticed: 25
                                                                                   May 18 2021 00:30:00     Credit Control LLC, 5757 Phantom Dr. Ste. 330,
                                                                                                            Hazelwood, MO 63042-2429
26073948                 Email/Text: bankruptcy@avadynehealth.com
                                                                                   May 18 2021 00:29:00     H & R Accounts Inc, 5320 22nd Ave, Moline, IL
                                                                                                            61265
26073949              + EDI: PHINHARRIS
                                                                                   May 18 2021 01:48:00     Harris, 111 West Jackson Boulevard, Chicago, IL
                                                                                                            60604-4135
26435431                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   May 18 2021 00:52:32     LVNV Funding, LLC its successors and assigns
                                                                                                            as, assignee of Capital One Bank (USA), N.A.,
                                                                                                            Resurgent Capital Services, PO Box 10587,
                                                                                                            Greenville, SC 29603-0587
26239669                 EDI: PRA.COM
                                                                                   May 18 2021 01:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            BARCLAYS BANK DELAWARE,
                                                                                                            (BARCLAYCARD), POB 41067, Norfolk, VA
                                                                                                            23541
26142647                 EDI: PRA.COM
                                                                                   May 18 2021 01:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            CAPITAL ONE BANK (USA),N.A., POB 41067,
                                                                                                            Norfolk, VA 23541
26264977                 EDI: PRA.COM
                                                                                   May 18 2021 01:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            CAPITAL ONE BANK (USA)N.A., (CAPITAL
                                                                                                            ONE BANK, N.A.), POB 41067, Norfolk, VA
                                                                                                            23541

TOTAL: 18


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 19, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 14, 2021 at the address(es) listed below:
Name                             Email Address
David M Siegel
                                 on behalf of Debtor 1 Jason D. Paddock davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Glenn B Stearns
                                 mcguckin_m@lisle13.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
